                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

DAVID RODNEY LANDS,

                      Plaintiff,

v.                                                         Case No.: 2:18-cv-249
                                                           JUDGE GEORGE C. SMITH
                                                           Magistrate Judge Jolson
COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.

                                           ORDER

       This case is before the Court to consider the Report and Recommendation issued by the

Magistrate Judge on November 26, 2018, recommending that the Court reverse the

Commissioner of Social Security’s non-disability finding and remand this case to the

Commissioner and the ALJ pursuant to Sentence Four of § 405(g). (Doc. 11). The time for

filing objections to the Report and Recommendation has passed, and no objections have been

filed to the Report and Recommendation. Therefore, the Court ADOPTS AND AFFIRMS the

Report and Recommendation. The Commissioner of Social Security’s nondisability finding is

hereby REVERSED and this case is REMANDED to the Commissioner and ALJ pursuant to

Sentence Four of § 405(g).

       The Clerk shall remove Document 11 from the Court’s pending motions list, enter

judgment and remand this case.

              IT IS SO ORDERED.

                                                   /s/ George C. Smith
                                                   GEORGE C. SMITH, JUDGE
                                                   UNITED STATES DISTRICT COURT
